Citation Nr: 0012354
Decision Date: 05/10/00	Archive Date: 09/08/00

DOCKET NO. 98-13 634               DATE MAY 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE 

Entitlement to a disability rating in excess of 50 percent for
post-traumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL 

Veteran and his spouse

ATTORNEY FOR THE BOARD 

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from August 1969 to May 1971. This
matter comes to the Board of Veterans' Appeals (Board) from a July
1997 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO). In that rating decision the RO assigned a 50
percent disability rating for PTSD following the grant of service
connection by the Board in June 1997. The RO made the grant of
service connection effective in December 1991. The veteran has
perfected an appeal of the assigned rating.

In an October 1997 decision the RO also denied entitlement to
service connection for peripheral neuropathy, which the veteran
claimed to have incurred based on exposure to Agent Orange. The
veteran included the issue of service connection for peripheral
neuropathy in his December 1997 notice of disagreement, and the
March 1998 statement of the case included service connection for
peripheral neuropathy as an issue on appeal. In the substantive
appeal received in August 1998, however, the veteran referred only
to PTSD and made no reference to service connection for peripheral
neuropathy. A June 1999 supplemental statement of the case showed
only entitlement to a higher rating for PTSD as the issue on
appeal.

During a February 2000 hearing the veteran indicated that it was
not his intent to appeal the issue of entitlement to service
connection for peripheral neuropathy. The Board finds, therefore,
that the issue of entitlement to service connection for peripheral
neuropathy is not within its purview. See Roy v. Brown, 5 Vet. App.
554 (1993) (the Board's jurisdiction is dependent on a timely filed
substantive appeal).

In a March 1994 rating decision the RO denied entitlement to
service connection for ulcerative colitis resulting in a colectomy
and ileostomy as secondary to Agent Orange exposure. In the August
1998 substantive appeal and during the February 2000 hearing the
veteran again claimed entitlement to service connection for the
gastrointestinal disorder, which he claimed to have been caused or
aggravated by the service-connected PTSD. The RO has not reviewed
or adjudicated that issue,

- 2 -

and the issue is, therefore, referred to the RO for appropriate
action. Bruce v. West, 11 Vet. App. 405 (1998).

At a hearing before the undersigned in February 2000, the veteran
made statements that could be construed as asserting that he could
not maintain gainful employment due to his service connected
disability. Such an assertion raises a claim for total rating based
on individual unemployability. This issue is not inextricably
intertwined with that of entitlement to an increased rating.
Colayong v. West, 12 Vet App 524 (1999).

The issue of entitlement to a total rating for compensation has not
been adjudicated i by the RO. Where the veteran raises a claim that
has not yet been adjudicated, the proper course is to refer that
issue to the RO. Bruce v. West, 11 Vet. App. 405 (1998). This issue
is, accordingly, referred to the RO for adjudication.

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision on the
veteran's appeal has been obtained by the RO.

2. The symptoms of PTSD include intermittent nightmares, intrusive
thoughts, avoidant behavior with social isolation, increased
arousal, hypervigilance, occasional flashbacks, irritability,
depressed mood, anxiety, and sleep disturbance, productive of no
more than moderate social and industrial impairment.

3. Neither the old or new version of the rating criteria for
psychiatric disabilities is more favorable to the veteran.

3 -

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for
PTSD are not met at any time since the effective date of the grant
of service connection for that disorder. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996); 38
C.F.R. 3.321, 4.1, 4.14, 4.126, 4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Factual Background

In the context of a May 1992 VA social and industrial survey the
veteran reported having nightmares related to his Vietnam
experiences that were triggered by certain events, difficulty
sleeping, increased startle response, and depression. He had been
married for the previous 20 years, and had two children. The
examiner stated that during the survey the veteran spent a great
deal of time talking about his physical complaints, including
colitis, dependence on corticosteroids, and chronic pain. He was
working approximately two to three hours a day in a construction
business. The examiner stated that he appeared to be very
distressed due to his physical problems.

During a May 1992 VA psychiatric examination the veteran reported
feeling depressed for the previous five years, with intermittent
suicidal ideation without plan or intent; being isolated; and
having sleep disturbance and poor concentration. He lived with his
wife and two children and participated in recreational activities
with his family, but did not enjoy those activities. He had one
close friend whom he did not see very often. He and his wife
socialized with friends twice a month.

He had a number of somatic complaints pertaining to the
gastrointestinal system, chronic musculoskeletal pain, weakness,
dizziness, and shortness of breath. He had undergone numerous
hospitalizations for ulcerative colitis beginning in 1985,

- 4 -

resulting in a colectomy and ileostomy in January 1990. He worked
only a few hours a day due to his medical problems, weakness, and
fatigue.

The mental status examination revealed no abnormalities, with the
exception of mild anxiety and depressed mood, described as five on
a scale of one to ten. The examiner provided a diagnosis of chronic
PTSD and dysthymia, and noted that the veteran also had multiple
somatic complaints related to ulcerative colitis. The examiner
provided the opinion that the symptoms of PTSD resulted in definite
to considerable impairment in social and industrial functioning.
That opinion was based on the results of the examination and a
review of the veteran's VA medical file.

A November 1992 report from the veteran's therapist at the Vietnam
Veterans Outreach Readjustment Counseling Center (Vet Center)
indicates that the veteran had severe nightmares about once a week,
emotional detachment and isolation, depression, difficulty
sleeping, increased startle reaction, hypervigilance, anger, and
irritability. He was no longer able to work, but the therapist did
not indicate the reasons for his unemployability.

A November 1992 VA treatment record indicates that the veteran's
somatic illnesses dominated the treatment session, after which the
therapist provided a global assessment of functioning (GAF) score
of 45. The therapist stated that the veteran's PTSD symptoms were
less prominent than the symptoms caused by his chronic illnesses,
although the interaction was significant. The therapist also noted
that the veteran's steroid dependence/Addisonian syndrome, which
are related to his gastrointestinal disorder, complicated the
assessment of his mood disorder and treatment.

Private treatment records show that in addition to ulcerative
colitis the veteran has fibromyalgia with chronic pain syndrome,
chronic corticosteroid use and dependence, renal stones, adrenal
insufficiency resulting from the long-term use of corticosteroids,
peripheral neuropathy, sleep apnea, diabetes mellitus, and
longstanding depression affected by his chronic illnesses. His
treating physician

- 5 -

provided him with Zoloft. In October 1994 his work was limited to
approximately 12 hours a week due to fatigue and generalized body
aching. In March 1995 his treating physician provided copies of his
treatment records pertaining to ulcerative colitis and stated that
he was totally disabled.

An August 1995 VA hospital summary indicates that the veteran was
hospitalized with diagnoses of a mood disorder due to chronic
corticosteroid use and secondary glucose intolerance with a major
depressive-like episode, and PTSD. He had stopped working eight
months previously due to severe exhaustion. He reported feeling
hopeless and helpless and having anhedonia and inadequate sleep,
which he attributed to PTSD. He also reported having poor
concentration and suicidal ideation. The veteran complained about
his medical problems, fatigue, severe leg and upper extremity pain,
and having been denied compensation for PTSD. The treating
physician stated that there were a number of reasons for his
depression and suicidal ideation besides PTSD. His mood
significantly improved after being given insulin therapy, which
alleviated his fatigue. On admittance to the hospital his GAF score
was 55, and on discharge it was 75.

The January 1996 report of an evaluation for chronic pain
management indicates that testing resulted in a finding of moderate
depression and high levels of distress related to somatizing,
obsession-compulsion, and depression. The examiner provided
diagnoses of a pain disorder associated with both psychological
factors and a general medical condition, depression, and PTSD.

During an August 1997 VA examination the veteran reported living
with his wife of 25 years, and that his adult children had left the
home. He also reported having last worked full time 15 years
previously, and that he had become unable to maintain stable
employment due to his significant physical disabilities.

He complained of being unable to sleep, not wanting to be around
anyone, and feeling weak and vulnerable. He reported thinking about
Vietnam on a daily basis, dreaming about it occasionally, and that
he had flashbacks. He described some of

6 -

his unpleasant memories from Vietnam. He also reported having
difficulty socializing and being unable to participate in hobbies
due to his physical problems.

On examination he demonstrated a dysphoric mood and a flat affect,
but no other abnormalities. The examiner described the veteran's
PTSD symptoms as chronic and moderate. He found that the veteran
was severely socially impaired, in that he had no friends other
than his wife. He found that the veteran was also severely
industrially impaired, primarily due to his significant, multiple
physical disabilities, and that he was unemployable at that time.
He also found that he had significant emotional impairment due to
PTSD. As a result of the examination, which included a review of
the claims file, the examiner provided a GAF score of 55 and
described the PTSD symptoms as moderate.

During an August 1997 social and industrial survey the social
worker noted that the veteran had had to give up his outside
activities due to his physical limitations. He reported having
received disability benefits from the Social Security
Administration since 1994. He denied having received any treatment
for PTSD since the prior survey, although he continued to receive
medication for depression. He continued to complain of difficulty
sleeping, hypervigilance, feeling secure only when confined to a
certain room, conducting perimeter checks, and of requiring access
to an escape route when in public. He reported having one bad dream
a year and being socially isolated, but he could not describe a
flashback. He thought that his irritability and sleep had improved
with medication. The social worker indicated that there had been no
significant change in his PTSD symptomatology during the review
period, except for some improvement due to medication. The veteran
reported that his depression was more likely to be due to his
physical limitations than to PTSD.

Documents received from the Social Security Administration show
that the veteran was found to be disabled effective in November
1994 with a primary diagnosis of ulcerative colitis and
depression/PTSD.

- 7

In December 1998 the veteran submitted statements from his family
and friends in which they indicated that he was socially isolated
and avoided crowds, that he had difficulty sleeping, that he was
irritable, that he had a poor memory, and that he was ill all the
time.

In a December 1998 report a private therapist stated that she had
treated the veteran in 1987 for depression, difficulty
concentrating, poor memory, fear of people, social isolation,
difficulty sleeping, and irritability. She attributed these
symptoms to the veteran's service in Vietnam, which included the
development of the gastrointestinal disease.

Also in a December 1998 report the veteran's current therapist
stated that he had received intermittent treatment since 1991. The
therapist also stated that the veteran lived in an isolated area;
that he avoided people, except his wife; that he experienced
depression with suicidal ideation; and that he had anxiety and
panic attacks when in public. The therapist described his PTSD
symptoms as intrusive memories, nightmares, and continuing problems
with sleep. The therapist also stated that his PTSD symptoms were
exacerbated by ongoing medical problems. The therapist provided the
opinion that the veteran had significant social and vocational
impairment resulting from PTSD, that he was not employable, and
that the 50 percent rating then in effect did not reflect the
degree of his disability.

During a December 1998 hearing the veteran's wife testified that he
was isolated and avoided people, that he had missed a number of
events in the family's history due to being ill, and that he had
difficulty sleeping and concentrating.

The veteran underwent an additional VA social and industrial survey
in January 1999, during which he reported that his physical
disabilities compounded the PTSD symptoms. He stated that he felt
"panicky" when at home and had to go outside, that it was difficult
for him to go out in public since his surgery, and that he
experienced stress when dealing with traffic, reading the
newspaper, or watching television. He was irritable and sometimes
had uncontrollable anger. He also stated that he continued to have
nightmares, although the nightmares were less

- 8 - 

violent with medication, and that he had extreme difficulty
relaxing because he was always on guard. He reported feeling
depressed most of the time, and that his physical maintenance was
a full-time job. He also stated that he thought of suicide often,
that he liked being alone, and that he had occasional flashbacks.

He reported that he last worked in 1992, that his work ended due to
physical illness and emotional problems, and that the combination
of physical and emotional problems continued to prevent him from
maintaining employment. He had a stable relationship with his wife
of 27 years, two adult children whom he visited, and one friend
whom he saw occasionally. The examiner found that the veteran had
significant PTSD symptomatology, and that his physical problems
compounded his PTSD symptoms. She stated that his social and
industrial impairment was severe, but she did not distinguish the
affect on his social and industrial functioning due to PTSD from
that due to the physical problems.

The veteran was also provided an additional VA examination in
January 1999, which included a review of the claims file and a
mental status examination. The examiner stated that the veteran
appeared clean and casually dressed. The veteran reported that he
spent his day staying away from people, but that he was in
telephone contact with his children. He lived in a secluded area
where he felt safe. He also spent time with his wife daily. He had
an exaggerated startle response whenever the telephone range. He
denied having any nightmares unless exposed to a stressful
situation, although he continued to awaken during the night. He
walked the perimeter of his home when he awakened, had daily
intrusive recollections of the war, had an exaggerated startle
response, was hyper-vigilant, avoided people and crowds, and had
significant irritability in the presence of his wife.

On mental status examination he demonstrated an irritable affect
and dysthymic mood. He thought nihilistically but denied any
suicidal ideation. The examiner stated that he complained at length
about numerous medical problems, but no other mental abnormalities
were found on examination.

- 9 -

The examiner provided diagnoses of PTSD and pain disorder due to
both physical and psychological factors. The examiner also provided
a GAF score due to PTSD of 55, which he described as moderate. The
examiner stated that the veteran had numerous physical disabilities
that significantly interfered in his vocational functioning, and
that the physical disabilities were complicated by the symptoms of
PTSD. The examiner also stated that the veteran was not able to
maintain employment due to a combination of physical disabilities,
pain disorder, and PTSD.

In an April 1999 report the veteran's private therapist indicated
that she had treated the veteran since December 1998, and provided
the opinion that he was more than 70 percent disabled. She stated
that it was not possible for him to maintain a work schedule due to
his physical problems and that he was not totally emotionally
stable. She reported that he experienced flashbacks, images and
associations, over- reactions, anger, depression, hopelessness,
fear, insecurity, and stress on a daily basis.

During a February 2000 hearing the veteran testified that he tried
to return to work after the colon surgery, but that he had trouble
communicating or the appliance on his abdomen would break, which
caused a social problem. He stated that he never learned how to
deal with that problem in public, including the use of public
restrooms. He also stated that his relationship with his wife was
a little strained, in that she was responsible for paying the
bills. He reported feeling extremely helpless and hopeless for
years, and that he had been given medication for PTSD. He also
reported that he and his wife had not had their construction
business since 1996 or 1997, which his wife had been operating. He
stated that he had not been doing anything for the past few months
because of a lack of strength, depression, and gastrointestinal
problems.

II. Laws and Regulations

The Board finds that the veteran's appeal of the assigned rating is
well grounded within the meaning of the statutes and judicial
construction and that VA has a duty, therefore, to assist him in
the development of the facts pertinent to the appeal.

- 10 -

38 U.S.C.A. 5107(a); see also Proscelle v. Derwinski, 2 Vet. App.
629, 632 (1992). The relevant evidence consists of VA and private
treatment records, the reports of the May 1992, August 1997, and
January 1999 VA examinations, the veteran and his spouse's
testimony, and lay statements. The Board concludes that all
relevant data has been obtained for determining the merits of the
veteran's claim and that VA has fulfilled its obligation to assist
him in the development of the facts of his case.

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in the VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the degrees of disability specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Subsequent to the initiation of the veteran's claim for PTSD, the
regulations pertaining to the evaluation of psychiatric disorders
were revised effective November 7, 1996. Schedule for Rating
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996)
(codified at 38 C.F.R. 4.125-4.130). Because his claim was
initiated prior to the change in the regulations, he is entitled to
the application of the version more favorable to him. Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation
changes during the pendency of a claim for increased rating, the
Board should first determine whether the revised version is more
favorable to the veteran. In so doing, it may be necessary for the
Board to apply both the old and new versions of the regulation. If
the revised version of the regulation is more favorable, the
retroactive reach of that regulation under 38 U.S.C.A. 5110(g)
(West 1991), can be no earlier than the effective date of that
change. The Board must apply only the earlier version of the
regulation for the period prior to the effective date of the
change. VAOPGCPREC 3-2000 (2000).

In the March 1998 statement of the case the RO provided the veteran
the original and revised regulations pertaining to mental disorders
and considered both versions of the regulations in assigning the 50
percent disability rating. The veteran was provided the opportunity
to present evidence and arguments in response. The Board finds,
therefore, that it may proceed with a decision on the merits of the
veteran's claim, with consideration of the original and revised
regulations, without prejudice to the veteran. See Bernard v Brown,
4 Vet. App. 384 (1993).

In determining the proper evaluation for the residuals of a
service-connected injury, manifestations not resulting from the
service connected injury cannot be considered in evaluating the
disability. 38 C.F.R. 4.14.

When evaluating a mental disorder, consideration should be given to
the frequency, severity, and duration of psychiatric symptoms, the
length of remissions, and the veteran's capacity for adjustment
during periods of remission. The rating shall be based on all the
evidence of record that bears on occupational and social impairment
rather than solely on the examiner's assessment of the level of
disability at the moment of the examination. 38 C.F.R. 4.126.

According to the rating criteria in effect prior to November 1996,
Diagnostic Code 9411 provided a 100 percent rating if analysis of
the veteran's symptomatology showed that the attitudes of all
contacts except the most intimate are so adversely affected as to
result in virtual isolation in the community; total incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities, such as fantasy, confusion, panic, and
explosions of aggressive energy resulting in profound retreat from
mature behavior; and demonstrated inability to obtain or retain
employment. A 70 percent rating applied if the ability to establish
and maintain effective or favorable relationships with people was
severely impaired, and the psychoneurotic symptoms were of such
severity and persistence that there was severe impairment in the
ability to obtain or retain employment. A 50 percent rating applied
if the ability to establish and maintain effective or favorable
relationships with people was considerably impaired, and the
psychoneurotic

- 12 - 

symptoms were of such severity and persistence that there was
considerable impairment in the ability to obtain or retain
employment. 38 C.F.R. 4.132, Diagnostic Code 9411 (1991).

Effective November 7, 1996, the General Rating Formula for Mental
Disorders specifies that a 100 percent disability rating applies if
there is total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic
Code 9411 (1999).

A 70 percent disability rating is provided if the mental disorder
is manifested by occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships. 38 C.F.R. 4.130,
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder is
manifested by occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing

13 - 

and maintaining effective work and social relationships. 38 C.F.R.
4.130, Diagnostic Code 9411.

The veteran has appealed the disability rating initially assigned
in July 1997 with the grant of service connection. Because he has
appealed the initial rating, the Board must consider the
applicability of staged ratings covering the time period in which
his claim and appeal have been pending. Fenderson v. West, 12 Vet.
App. 119 (1999).

The evaluation of the level of disability is to be based on review
of the entire evidence of record and the application of all
pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589
(1991). Once the evidence is assembled, the Secretary is
responsible for determining whether the preponderance of the
evidence is against the claim. If so, the claim is denied; if the
evidence is in support of the claim or is in equal balance, the
claim is allowed. See Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990).

III. Analysis

The evidence indicates that the veteran's social and industrial
functioning is severely impaired. The evidence also shows, however,
that in addition to PTSD he suffers from depression and a number of
physical impairments that also limit his social and industrial
functioning. Only the degree of disability due to the service-
connected PTSD can be considered in determining the appropriate
rating. 38 C.F.R. 4.14.

The evidence shows that since December 1991 the veteran's service-
connected PTSD is manifested by intermittent nightmares, intrusive
thoughts, avoidant behavior with social isolation, increased
arousal, hypervigilance, occasional flashbacks, irritability,
depressed mood, anxiety, and sleep disturbance. Although he
complained of memory loss and poor concentration, and those
symptoms were

- 14 -

reflected in the lay statements submitted by his friend and family,
the psychiatric examinations did not result in any evidence of
memory loss or poor concentration.

In order to warrant a disability rating in excess of 50 percent
based on the original rating criteria, the evidence must show that
the symptoms of PTSD result in severe impairment in social and
industrial adaptability. 38 C.F.R. 4.132, Diagnostic Code 9411. The
examiner in May 1992 indicated that the symptoms of PTSD resulted
in definite to considerable impairment in social and industrial
functioning, not severe impairment. Although his therapist in
November 1992 indicated that he was totally disabled, the therapist
did not attribute the unemployability solely to the service-
connected disability.

The VA treatment provider in November 1992 provided a GAF score of
45 and on admission to the hospital in August 1995 the VA physician
provided a GAF score of 50, which are indicative of serious
psychiatric symptoms. See Carpenter v. Brown, 8 Vet. App. 240
(1995). The treatment provider also stated, however, that the
veteran's somatic illnesses dominated the session and that his PTSD
symptoms were less prominent than the symptoms caused by his
chronic illnesses. The VA physician in August 1995 attributed the
psychiatric symptoms to a mood disorder due to chronic
corticosteroid use and secondary glucose intolerance with a major
depressive-like episode, as well as PTSD. The treatment provider
and physician did not state that the symptoms of PTSD alone, in the
absence of the non-service connected disabilities, warranted a GAF
score of 45 or 50, respectively. The Board finds, therefore, that
the November 1992 treatment record and the August 1995 hospital
summary are not indicative of more than moderate disability due to
PTSD. 38 C.F.R. 4.14.

The VA examiner in August 1997 found that the veteran was severely
industrially impaired primarily due to his physical disabilities,
not PTSD. The examiner also found that the veteran was severely
socially impaired, but that his PTSD symptoms were no more than
moderate. The examiner assigned a GAF score of 55 to describe the
limitation of social and industrial functioning due solely to PTSD,
which is indicative of moderate impairment. Carpenter, 8 Vet. App.
at 240. Because that

- 15 - 

opinion was based on a review of the evidence in the claims file,
including the other medical evidence and the veteran's statements,
it is of high probative value. See Owens v. Brown, 7 Vet. App. 429,
433 (1995) (the opinion of a VA physician that is based on review
of the entire record is more probative than an opinion based only
on the veteran's reported history).

The veteran's therapist provided the opinion in December 1998 that
he was not employable and that the 50 percent rating then in effect
did not correctly reflect the degree of his disability. That
opinion, however, was apparently based only on the information
provided by the veteran since initiating treatment in 1991, and did
not include a review of all the medical evidence pertaining to the
impact of his various physical disabilities on his emotional health
and ability to function. The Board finds, therefore, that the
opinion provided by the therapist is of low probative value. See
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not required
to accept opinions that are based on the veteran's recitation of
medical history).

The social worker conducting the social and industrial survey in
January 1999 stated that the veteran's social and industrial
impairment was severe, but she did not distinguish the affect on
his social and industrial functioning due to PTSD from that due to
the physical problems. The psychiatric examiner in January 1999
stated that the veteran was not able to maintain employment due to
a combination of physical disabilities, pain disorder, and PTSD. He
provided a GAF score based on PTSD symptoms of 55 and described
those symptoms as no more than moderate.

The veteran's current therapist provided the opinion in April 1999
that he was more than 70 percent disabled. She did not, however,
distinguish the disability resulting from the service-connected
PTSD from the non-service connected physical and psychological
impairments. She did state that he was unable to maintain a work
schedule due to his physical disabilities, not PTSD. The Board
finds, therefore, that the January 1999 and April 1999 reports are
not indicative of more than moderate disability due to PTSD. The
Board also finds that entitlement to a disability rating in excess
of 50 percent is not shown by applying the original rating
criteria.

- 16 -

According to the revised rating criteria, a 70 percent disability
rating is applicable if the PTSD is manifested by deficiencies in
work, school, family relations, judgment, thinking, or mood, due to
such symptoms as suicidal ideation; obsessional rituals; illogical,
obscure, or irrelevant speech; near-continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances; or the inability to establish and
maintain effective relationships.

The evidence does not show that the veteran has demonstrated any
obsessional rituals, abnormal speech, spatial disorientation, or
the neglect of personal appearance. He has shown nearly continuous
depression that affects his ability to function effectively, with
at least occasional suicidal ideation. He has also demonstrated
difficulty in adapting to stressful circumstances. The evidence
shows, however, that the depression, suicidal ideation, and
difficulty handling stress are primarily due to his physical
impairments, not PTSD, and all of the disability resulting from
those manifestations cannot be considered in determining the
appropriate rating for PTSD. 38 C.F.R. 4.14.

The evidence indicates that the level of.disability that can be
attributed to the service-connected PTSD is no more than moderate,
which is represented in the current 50 percent rating.

Although he has demonstrated poor impulse control, in that he is
irritable and has difficulty controlling anger, there is no
indication that the impaired impulse control has resulted in any
periods of violence. He has also had difficulty maintaining
personal relationships, but has remained married for many years and
apparently has the understanding and support of his family and a
limited number of friends. The Board finds, therefore, that
entitlement to an increased rating based on the revised rating
criteria is not warranted.

17 - 

In short at no time has the veteran met the criteria for an
evaluation in excess of 50 percent under the old criteria. For the
period since the effective date of the new criteria, he has not
shown the symptomatology necessary for a higher evaluation under
that criteria. Since the veteran does not meet the criteria for an
increase under either the old or the new criteria, neither version
of the regulation is more favorable to him.

An increased rating could apply if the case presented an
exceptional or unusual disability picture, with such factors as
marked interference with employment or frequent periods of
hospitalization, as to render impractical the application of the
regular schedular criteria. 38 C.F.R. 3.321(b)(1). The evidence
does not show that the veteran's service-connected PTSD has
resulted in any hospitalization due to PTSD alone; the
hospitalization in August 1995 was due to a mood disorder related
to his physical disabilities, in addition to PTSD. In addition, the
evidence does not show that the PTSD, as opposed to the non-service
connected physical and psychological disabilities, has caused
marked interference with employment.

Although the veteran has claimed at times to be unable to work due
to PTSD, the medical evidence, and even a close reading of his own
testimony, shows that the affect on his employment is primarily due
to physical disabilities. In short, there has been no showing that
the application of the regular schedular criteria is impractical.
The Board finds, therefore, that remand of the case to the RO for
referral to the Under Secretary for Benefits or the Director,
Compensation and Pension Service, for consideration of an extra-
schedular rating is not appropriate. See Bagwell v. Brown, 9 Vet.
App. 337, 339 (1996).

The Board finds that the criteria for a disability rating in excess
of 50 percent have not been met at any point in time since the
initiation of the veteran's claim in December 1991. Fenderson, 12
Vet. App. 119. The Board has determined, therefore, that the
preponderance of the evidence is against the appeal to establish
entitlement to a disability rating in excess of 50 percent for
PTSD.

18 -

ORDER

The appeal to establish entitlement to a disability rating in
excess of 50 percent for PTSD is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

 - 19 -



